Citation Nr: 1309019	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the case was subsequently transferred to the St. Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In VA Form 9 received by the RO in April 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge from a traveling section of the Board.  In a subsequent communication in July 2010, the Veteran indicated that he instead wanted a Central Office Board hearing.  In an August 2010 handwritten note to the file, it was further indicated that the Veteran desired a Travel Board hearing in New Jersey, Washington D.C., or Florida.  Thereafter, the record only reflected that the Veteran did not appear at a Board hearing scheduled in November 2012 at the St. Petersburg RO.  There, however, was no notice of hearing date contained in the claims file.  As such, in a February 2013 letter, the Board sought clarification from the Veteran on whether he still desired a Board hearing.  In February 2013, the Veteran responded in the affirmative.  Thus, the case must be remanded to the RO to schedule a Travel Board hearing as requested. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing before a Veterans Law Judge at the next available opportunity.  A copy of the notice to the Veteran of the scheduling of such hearing should be placed in the record.  



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


